WARD, Circuit Judge
(concurring). I concur in the judgment of the court, but upon a different ground, namely, that the liability of both principal and surety on the bond given to the county of Hawaii became absolute August 1, 1915. The Act of Congress of August 1, 1912, c. 270, 37 Stat. 243, which conferred the franchise upon 1he association to build the railway, provided among other things that construction should begin within one year after the passage of the act, viz. August 1, 1913, and that two miles of the railway should be completed and equipped for the transportation of passengers within two years *322after such commencement, viz. August 1, 1915. It further required that a bond in the sum of $5,000, conditioned for the completion, etc., of the two miles of railway, should be given by the association receiving the franchise to the county .of Hawaii within 90 days after the passage of the act.
October 24, 1912, this bond was given, the United States being no party to it. Nothing whatever was done by the association prior to August 1, 1915. The Act of August 1, 1912, was twice amended by Congress (Act July 25, 1914, c. 208, 38 Stat. 555; Act Aug. 7, 1916, c. 275, 39 Stat. 438), so as to extend the time for commencement of construction and of completion of two miles of the railway to August 1, 1920. While these acts prevented forfeiture of the franchise by the government before that time, they did not mention the bond in question, and in no way affect its terms. Therefore in my opinion liability on the bond became complete August 1, 1915. '